                 Case 2:16-cr-00209-KJM Document 77 Filed 01/28/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00209-KJM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   RICARDO ALVARADO-MANRIQUEZ,                         DATE: February 1, 2021
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                               STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on February 1, 2021. By this stipulation,
21 the parties now jointly request that the Court:

22                  a)     Vacate the status conference currently set for February 1, 2020;
23                  b)     Find that the defendant is presently unavailable for trial within the meaning of the
24          Speedy Trial Act; and
25                  c)     Exclude time for purpose of the Speedy Trial Act under Local Code M.
26          2.      The parties agree and stipulate, and request that the Court find the following:
27                  a)     The defendant’s whereabouts are currently unknown to the government and to
28          defense counsel, and he cannot presently be located.

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:16-cr-00209-KJM Document 77 Filed 01/28/21 Page 2 of 3


 1                  b)     There is an outstanding no-bail bench warrant to secure the defendant’s

 2          appearance before the Court. See ECF No. 62.

 3                  c)     The government has exercised and will continue to exercise due diligence in

 4          attempting to locate the defendant and execute the pending bench warrant.

 5                  d)     Until the government determines the defendant’s whereabouts and executes the

 6          pending bench warrant, the defendant is unavailable for trial for the purpose of computing time

 7          under the Speedy Trial Act. See 18 U.S.C. § 3161(h)(3)(B).

 8                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of February 1, 2021, until the date the

10          defendant next appears before the Court in this matter, is deemed excludable pursuant to 18

11          U.S.C. § 3161(h)(3)(A)–(B) [Local Code M] because it results from the unavailability of the

12          defendant.

13          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16

17          IT IS SO STIPULATED.

18

19    Dated: January 26, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
20

21                                                            /s/ SAM STEFANKI
                                                              SAM STEFANKI
22                                                            Assistant United States Attorney

23

24    Dated: January 26, 2021                                 /s/ LEXI NEGIN
                                                              LEXI NEGIN
25                                                            Counsel for Defendant
                                                              RICARDO ALVARADO-MANRIQUEZ
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:16-cr-00209-KJM Document 77 Filed 01/28/21 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2          The court notes a typo in the Government’s stipulation, the status conference date is February 1,

 3 2021. The court vacates the status conference currently set for February 1, 2021 and for the purpose of

 4 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 5 commence, the time period of February 1, 2021, until the date the defendant next appears before the

 6 Court in this matter, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(3)(A)–(B) [Local Code M]

 7 because it results from the unavailability of the defendant.

 8          IT IS SO FOUND AND ORDERED this 28th day of January, 2021.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
